PER CURIAM.
[1-3] The appeal from the order of March 16, 1912, condemning the fee of the property in question and appointing *767commissioners of appraisal, must be dismissed, with $10 costs and disbursements. This order was granted by default, and is not appealable. The order of June 24, 1913, denying appellants’ motion that a referee be appointed to try the issue of necessity, must be affirmed, with $10 costs and disbursments. The order of July 16, 1912, permitting the interposition of an answer, was insufficient to allow said question to be tried. A judgment may not be attacked collaterally; and, until the judgment of condemnation was absolutely set aside, no issue could be raised in the proceeding. In addition, the title to the property had already vested in the city of New York; and, if there is any power under such circumstances to divest the city of title, such power was not exercised in this case.
The order of July 8, 1913, confirming the report of the commissioners of appraisal, must be affirmed, with $10 costs and disbursements. The evidence fully sustains the finding of the commissioners, and we do not understand that this fact is disputed.